DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
This office action addresses pending claims 1-7, 9-10 and 12-16. Claims 8 and 11 were cancelled, claims 1, 9 and 10 were amended, and claim 12-16 were added in the response entered 4/26/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) in view of Song (US 2012/0321936).
Regarding claim 1, Davis discloses a battery module 200 (secondary battery) comprising a set of stacked battery cells 202/432 (plurality of battery cells). The battery cells include a cathode and anode with electrolytic compounds in a package (electrode assembly accommodated in the case) ([0019]-[0020]) and are provided with cell tabs 439/902 (reads on: an electrode terminal) ([0024], Fig 4). A bus bar assembly 420 electrically connects cells together (abstract). 
The bus bar assembly 420 includes bus bars 442 and 446 (either reads on the claimed second bus bar) and includes a bus bar support 450 ([0025]-[0026], Fig 4). The bus bar assembly also includes a plurality of sub bus bars 522 (reads on: a plurality of first bus bars), wherein each sub bar includes three extensions 524 ([0038], Fig 5). Each of the plurality of sub bus bars 522 is spaced away from one another (being apart from each other with a predetermined gap therebetween along a first direction) ([0028], Fig 5), and are disposed below the bus bars 442 and 446 (see Figs 4-5, and 9) (thus meeting the limitations of a second bus bar arranged above the plurality of first bus bars along a second direction [the above direction being the second direction]). The sub bus bars 522/920 are electrically connected to the cells (via cell tabs 439/902) and the bus bars 422/446/922 ([0033], Fig 3); thus meeting the limitations of the first bus bars electrically connected to the cells, and electrically connected to the second bus bar. 
While the sub bus bars inherently have a thickness, and the bus bars inherently have a thickness, Davis does not explicitly disclose wherein the second bus bar (bus bar 442/446) has a second thickness greater than the first thickness [of the first bus bars (sub bus bars 522)], nor wherein the plurality of first bus bars comprise a first metal, the second bus bar comprises a second metal, and the second metal has lower resistance than the first metal.
Song discloses a battery pack 100 including a plurality of cells 110 including at least one row of battery cells, an electrode tab 120/220 connecting the plurality of battery cells to each other in parallel, and bus bar 130 (second bus bar) coupled to the electrode tab (abstract, Fig 1). The electrode tab 120/220 can be made of nickel, and the bus bar 130 may be formed from copper having electric conductivity ([0017], [0043], [0048]). In an embodiment, the electrode tab 220 has a welding part 221b, a main plate 221a that is bent normal to the welding part, and a connecting part 221c (first bus bar) that is bent normal to the main plate ([0058], Fig 3). The connecting part 221c is connected to the bus bar 130 ([0061], Fig 1), thereby having a second bus bar (bus bar 130) arranged above the first bus bar (connecting part 221c). As seen in Figure 3, the bus bar 130/131/132 is thicker than the connecting parts 221c/222c. Song teaches this arrangement provides for more uniform current distribution through the cell, which leads to uniform heat generation, and increases safety of the battery pack ([0005], [0069], [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having electrode tab connected directly to the cells be nickel and the bus bar connecting to the electrode tabs as copper and thicker than the electrode tabs as taught by Song with the bus bars of Davis for the purpose of providing a more uniform current distribution through the cells, leading to uniform heat generation, and thereby increasing safety of the battery pack.
Regarding claim 2, modified Davis discloses all of the claim limitations as set forth above. Davis discloses the sub bus bars 522 (first bus bars) having three extensions 524 (sub-bus bars) ([0029], Fig 5), which read on the limitations of sub-bus bar electrically connected to the plurality of battery cells.
Regarding claim 3, modified Davis discloses all of the claim limitations as set forth above. Davis discloses the sub bus bars 522 (first bus bars) having three extensions 524 ([0029], Fig 5), thus a plurality of sub-bus bars are electrically connected to the plurality of first bus bars and the plurality of battery cells, and sides of the plurality of sub-bus bars (extensions 524) are apart from each other with a predetermined gap therebetween, and the other sides of the plurality of sub-bus bars are connected to each other (see Fig 5 and the shape of the sub bus bar 522 and extensions 524).
Regarding claim 4, modified Davis discloses all of the claim limitations as set forth above. Davis teaches the sub bus bars 522/920 (plurality of first bus bars) and the bus bar 422/446/922 (second bus bar) are welded to the cell tabs 902, wherein on the lower side of the sub bar is welded to the cell tab, and the upper [another] side of the sub bar is welded to the bus bar (lower ([0033], Fig 9).
Regarding claim 7, modified Davis discloses all of the claim limitations as set forth above. Davis teaches the sub bars 522/920 (plurality of first bus bars) and the bus bar 422/446/922 (second bus bar) are welded ([0033]).
Regarding claim 10, Davis discloses a battery module 200 (secondary battery) comprising a set of stacked battery cells 202/432 (plurality of battery cells) each comprising electrode terminals (see cathode 318 and anode 320 coupled to cell tabs 439/902, [0019], Fig 3). A bus bar assembly 420 electrically connects cells together (abstract). 
The bus bar assembly 420 (bus bar unit) includes bus bars 442 and 446 (either reads on the claimed second bus bar) and includes a bus bar support 450 ([0025]-[0026], Fig 4). The bus bar assembly also includes a plurality of sub bus bars 522 (reads on: a plurality of first bus bars), wherein each sub bar includes three extensions 524 ([0038], Fig 5). Each of the plurality of sub bus bars 522 is spaced away from one another (being apart from each other with a predetermined gap therebetween along a first direction) ([0028], Fig 5), and are disposed below the bus bars 442 and 446 (see Figs 4-5, and 9) (thus meeting the limitations of second bus bar being arranged above the plurality of first bus bars along a second direction and electrically connected to the plurality of first bus bars). The sub bus bars 522/920 are electrically connected to the cells (via cell tabs 902) and the bus bars 422/446/922 ([0033], Fig 3); thus meeting the limitations of the first bus bars electrically connected to the electrode terminals, and electrically connected to the second bus bar. The sub bus bars 522 (first bus bars) also has three extensions 524 ([0029], Fig 5), thus each of the plurality of first bus bars comprises one or more sub-bus bars which are electrically connected to the electrode terminals and are provided in one piece.
While the sub bus bars inherently have a thickness, and the bus bars inherently have a thickness, Davis does not explicitly disclose wherein the second bus bar (bus bar 442/446) has a second thickness greater than the first thickness [of the first bus bars (sub bus bars 522)], nor wherein the first bus bars comprise a first metal, the second bus bar comprises a second metal, and the second metal has lower resistance than the first metal.
Song discloses a battery pack 100 including a plurality of cells 110 including at least one row of battery cells, an electrode tab 120/220 connecting the plurality of battery cells to each other in parallel, and bus bar 130 (second bus bar) coupled to the electrode tab (abstract, Fig 1). The electrode tab 120/220 can be made of nickel, and the bus bar 130 may be formed from copper having electric conductivity ([0017], [0043], [0048]). In an embodiment, the electrode tab 220 has a welding part 221b, a main plate 221a that is bent normal to the welding part, and a connecting part 221c (first bus bar) that is bent normal to the main plate ([0058], Fig 3). The connecting part 221c is connected to the bus bar 130 ([0061], Fig 1), thereby having a second bus bar (bus bar 130) arranged above the first bus bar (connecting part 221c). As seen in Figure 3, the bus bar 130/131/132 is thicker than the connecting parts 221c/222c. Song teaches this arrangement provides for more uniform current distribution through the cell, which leads to uniform heat generation, and increases safety of the battery pack ([0005], [0069], [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having electrode tab connected directly to the cells be nickel and the bus bar connecting to the electrode tabs as copper and thicker than the electrode tabs as taught by Song with the bus bars of Davis for the purpose of providing a more uniform current distribution through the cells, leading to uniform heat generation, and thereby increasing safety of the battery pack.
Regarding claims 12-13, modified Davis discloses all of the claim limitations as set forth above. Song additionally discloses wherein the second metal is copper ([0017]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) in view of Song (US 2012/0321936), as applied to claim 4 above, and further in view of Dulle et al. (US 2015/0069829).
Regarding claim 5, modified Davis discloses all of the claim limitations as set forth above. While Davis teaches the sub bars 522/920 (plurality of first bus bars) and the bus bar 422/446/922 (second bus bar) are welded to the cell tabs 902 (thus having first and second welding portions), modified Davis does not explicitly disclose wherein each of the plurality of sub-bus bars (extensions and sub bus bars of Davis) has the first welding portion protruding toward the electrode terminals and the second welding portion protruding towards the second bus bar.
Dulle discloses a battery module comprising a plurality of cells disposed within a housing (abstract). The cells are connected with bus bar links 260, wherein the bus bar links have a body portion 270 and collars 273 which are raised or elongated relative to the surface 272 ([0184]). This shape enables the collars 273 to receive and surround the terminals 230 and 232 when installed on the battery cells 54 ([0184]). The collars 273 may be press fit into corresponding apertures 274, and the collars may be welded ([0184]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collars on the surface where the electrical connection is desired as taught by Dulle with the sub bus bars and extensions of modified Davis for the purpose of interconnecting the bus bars with the corresponding electrical connection interface.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) in view of Song (US 2012/0321936), as applied to claim 1 above, and further in view of Fees et al. (WO 2013/083221, see machine English translation).
Regarding claim 6, modified Davis discloses all of the claim limitations as set forth above. While Davis discloses bus bars 442 and 446, modified Davis does not explicitly disclose wherein the second bus bar has a width which increase in direction from both ends of the second bus bar towards a center portion of the second bus bar.
Fees discloses a connecting element 10 for electrically connecting at least two battery cells of a battery together (abstract). The base 12 of the connecting element 10 is coupled to several poles of adjacent battery cells (abstract). The connecting element 10 has a conductor cross-section that increases toward the collection section 42 towards the center (abstract, see Figs 1-2). Fees teaches by using a connecting element with increasing cross-section at the center, there is less different current density distribution within the connecting element (i.e. the load is more homogenous on the batteries) ([0009]-[0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape of the connecting element having an increased cross-section at the center as taught by Fees with the bus bars 442 and 446 of modified Davis for the purpose of promoting a homogenous load on the batteries.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) in view of Song (US 2012/0321936), as applied to claim 1 or 10 above, and further in view of Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations).
Regarding claims 14 and 15, modified Davis discloses all of the claim limitation as set forth above. While Davis teaches the [second] bus bars 442/446 above the [first] sub bus bars 522 in the second direction, Davis does not explicitly disclose wherein the [second] bus bars 442/446 being spaced apart from the electrode terminals in a third direction crossing the first and second directions.
Ochi discloses a power source device including a battery stack including a plurality of stacked battery cells each provided with positive and negative electrode terminals 2 (abstract). The terminals 2 are connected in parallel and in series via bus bars 3, 23, 33, 43, 53, 63 ([0012]). In an embodiment, the bus bars include two terminal connection parts 6, each connecting adjacent terminals of a cell group 9, and further includes two series connection lines 5 (see Fig 3, [0016). As seen in Figure 3, the terminal connection parts 6 (analogous to the first bus bar structure of the claim) are spaced apart from each other along a first direction, the series connection lines (analogous to the second bus bar of the claim) are both above the terminal connection parts (therefore spaced along a second direction), and the series connection lines are spaced apart from the electrode terminals in a third direction crossing the first and second direction. Ochi teaches that by providing the series connection lines spaced apart from the electrode terminal [in the third direction], the configuration reliably allows maximum current flowing to the bus bar connecting the plurality of battery cells while maintaining safe use ([0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the configuration where the series connection lines are spaced apart from the electrode terminals [in the third direction], as taught by Ochi, with the [second] bus bars 442/446 and electrode terminals of Davis [such that the second bus bars are spaced apart from the electrode terminals in the third direction] for the purpose of reliably allowing maximum current to pass-through the sub and regular bus bars while maintaining safe use.

Claim 16 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) in view of Yokota et al. (US 2017/0054131).
Regarding claim 16, Davis discloses a battery module 200 (secondary battery) comprising a set of stacked battery cells 202/432 (plurality of battery cells). The battery cells include a cathode and anode with electrolytic compounds in a package (electrode assembly accommodated in the case) ([0019]-[0020]) and are provided with cell tabs 439/902 (reads on: an electrode terminal) ([0024], Fig 4). A bus bar assembly 420 electrically connects cells together (abstract). 
The bus bar assembly 420 includes bus bars 442 and 446 (either reads on the claimed second bus bar) and includes a bus bar support 450 ([0025]-[0026], Fig 4). The bus bar assembly also includes a plurality of sub bus bars 522 (reads on: a plurality of first bus bars), wherein each sub bar includes three extensions 524 ([0038], Fig 5). Each of the plurality of sub bus bars 522 is spaced away from one another (being apart from each other with a predetermined gap therebetween along a first direction) ([0028], Fig 5), and are disposed below the bus bars 442 and 446 (see Figs 4-5, and 9) (thus meeting the limitations of a second bus bar arranged above the plurality of first bus bars along a second direction [the above direction being the second direction]). The sub bus bars 522/920 are electrically connected to the cells (via cell tabs 439/902) and the bus bars 422/446/922 ([0033], Fig 3); thus meeting the limitations of the first bus bars electrically connected to the cells, and electrically connected to the second bus bar. 
While the sub bus bars inherently have a thickness, and the bus bars inherently have a thickness, Davis does not explicitly disclose wherein the second bus bar (bus bar 442/446) has a second thickness greater than the first thickness [of the first bus bars (sub bus bars 522)], nor wherein the first bus bars and second bus bar comprise a same material.
Yokota discloses a battery terminal made of a clad material  (abstract). The uppermost metal of negative-electrode terminal is an aluminum layer 31 ([0070]). Because the aluminum layer electrically connects to the electrode terminals, the aluminum layer is considered analogous to the claimed first bus bar. A bus bar 101 (second bus bar) made of aluminum is placed on top of the aluminum layer ([0055]). Aluminum is used as the bus bar to reduce the weight of the entire assembled battery 100 ([0056]). As seen in Figure 4, the bus bar 101 (second bus bar having a second thickness) is thicker than the aluminum layer (first bus bar having a first thickness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having an aluminum layer connected to the cells made of aluminum and the bus bar connecting to the aluminum layer as aluminum and thicker than the aluminum layer as taught by Yokota with the bus bars of Davis for the purpose of reducing the weight of the entire assembled battery. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the thicker bus bar for the outer bus bars 442/446 of Davis for the purpose of reducing electrical resistance as the bus bar would have more cross-sectional area.
Regarding claim 9, modified Davis discloses all of the claim limitations as set forth above. Yokota additionally discloses the aluminum layer and the bus bar are made of aluminum ([0055], 0070]).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725